    20-35769-cgm        Doc 72-2 Filed 08/28/20 Entered 08/28/20 19:10:56                      Schedule 1 to
                          Proposed Order - Executory Contracts Pg 1 of 1


                                                   SCHEDULE 1

     Debtor              Description of Contract or Lease                  Counterparty Name              Rejection
  Counterparty                                                                                              Date
NTS W. USA Corp.   Cleaning services agreement                     Brask Mall Services II                8/31/2020
NTS W. USA Corp.   Cleaning services agreement                     Filco Carting Corp.                   8/31/2020
NTS W. USA Corp.   Cleaning services agreement                     Imperial Commercial Cleaning aka      8/31/2020
                                                                   Edison Avenue
NTS W. USA Corp.   Cleaning services agreement                     International Environmental Manag.    8/31/2020
NTS W. USA Corp.   Cleaning services agreement                     Imperial Commercial Cleaning, Inc.    8/31/2020
NTS W. USA Corp.   Cleaning services agreement                     SSG                                   8/31/2020
NTS W. USA Corp.   Cleaning services agreement                     Waste Management Inc.                 8/31/2020
NTS W. USA Corp.   Construction agreement                          Mavacon                               8/31/2020
NTS W. USA Corp.   Service order, design and supply fixed assets   Contemporain Studio SL                8/31/2020
NTS W. USA Corp.   Service order, design and supply fixed assets   Domo Architecture                     8/31/2020
NTS W. USA Corp.   Service order, design and supply fixed assets   Estudi 314BCN S.L.                    8/31/2020
NTS W. USA Corp.   Service order, engineering                      Guth Deconzo Consulting Engineers     8/31/2020
NTS W. USA Corp.   Service order, design and supply fixed assets   Hans Boodt Mannequins Europe BV       8/31/2020
NTS W. USA Corp.   Service order, design and supply fixed assets   Lightsound Business, S.L.             8/31/2020
NTS W. USA Corp.   Service order, design and supply fixed assets   Nedap Inc.                            8/31/2020
NTS W. USA Corp.   Service order, promotional products             Gouda, Inc.                           8/31/2020
NTS W. USA Corp.   Maintenance agreement                           F.E. Moran, Inc.                      8/31/2020
NTS W. USA Corp.   Maintenance agreement                           Wheelabrator Technologies Inc.        8/31/2020
NTS W. USA Corp.   Mobile services agreement                       Vodafone España S.A.U.                8/31/2020
NTS W. USA Corp.   Mobile services agreement                       Dialoga Servicios Interactivos S.A.   8/31/2020
NTS W. USA Corp.   Security services agreement                     DGA Security Systems Inc.             8/31/2020
NTS W. USA Corp.   Security services agreement                     Security Resources, Inc.              8/31/2020
NTS W. USA Corp.   Maintenance agreement                           Baxter Mechanical                     8/31/2020
NTS W. USA Corp.   Service order, promotional products             Bling Signature LLC                   8/31/2020
NTS W. USA Corp.   Security and audit services agreement           HS Brands International, Inc.         8/31/2020
NTS W. USA Corp.   Maintenance agreement                           Johnsons Controls                     8/31/2020
NTS W. USA Corp.   Security services agreement                     Security Resources, Inc.              8/31/2020
NTS W. USA Corp.   Service order, sewing services                  Arthur Arbit                          8/31/2020
NTS W. USA Corp.   Utility agreement                               Central Hudson                        8/31/2020
NTS W. USA Corp.   Communications services agreement               Frontier Communications               8/31/2020
NTS W. USA Corp.   Communications services agreement               McGraw Communications                 8/31/2020
NTS W. USA Corp.   Utility agreement                               Orange & Rockland                     8/31/2020
NTS W. USA Corp.   Software agreement                              SPS Commerce                          8/31/2020
NTS W. USA Corp.   Water supply agreement                          Pure Water Partners                   8/31/2020
NTS W. USA Corp.   Communications services agreement               Granite Telecommunications            8/31/2020
NTS W. USA Corp.   Utility agreement                               Orlando Utilities Commission          8/31/2020
NTS W. USA Corp.   Utility agreement                               Sparkletts & Sierra                   8/31/2020
NTS W. USA Corp.   Water supply agreement                          Poland Spring Direct                  8/31/2020
